                         IN THE UNITED STATES DISTRICT COURT FOR
                           THE NORTHERN DISTRICT OF MISSISSIPPI
                                    ABERDEEN DIVISION




    KEITH HIGGINBOTHAM                                                                        PLAINTIFF


    VS.                                         CIVIL ACTION NO.: 1:19CV24-GHD-JMV

    VERNON EICHELBERGER, ET AL.                                                            DEFENDANTS


                                                      ORDER

          Before the Court are Winston County Sheriff’s Office’s (“Winston County”) motion [21]

for an extension of time in which to plead and Plaintiff’s response [22]. In support of its motion,

Winston County essentially states it needs additional time to research and investigate before

responding to the Amended Complaint. Additionally, Winston County contends Plaintiff will

not be prejudiced by the extension because the remaining Defendant (the City of Louisville) has

already been granted additional time until August 12, 2019, in which to file its responsive

pleading. Plaintiff argues the motion should be denied because, among other things, “the 40

days requested by both parties is too long.” While it appears Plaintiff has now had a change of

heart with respect to his non-opposition to the City’s earlier motion for additional time1, he has

failed to convince the Court that its prior ruling granting the City additional time until August 12

to file its answer was in error. Accordingly, the Court finds Plaintiff will suffer no prejudice as a

result of the Court’s granting Winston County’s motion. THEREFORE, Winston County’s




1
  The City’s motion [18] stated it was not opposed by Plaintiff, and Plaintiff interposed no objection prior to filing
the instant response.
motion is GRANTED, and its response to the Amended Complaint is due no later than August

12, 2019.

       SO ORDERED this, the 9th day of July, 2019.



                                          /s/ Jane M. Virden____________________
                                          UNITED STATES MAGISTRATE JUDGE
